* 4° Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 1 of 45

UNITED STATES a co T
SOUTHERN DISTRICT OF FLORIDA

Case No.
UNITED STATES OF AMERICA,
Ex Rel. BRUCE JACOBS,
Plaintiffs,

vs.

JP MORGAN CHASE BANK, N.A.

Defendant.

 
 

Alf

 

   

mg

cU- Wethiaiey

 

FILED BY.

FEB Q5 2620

ANGELA E. NOBLE
CLERK U.S. DIST. CT.

 

$0.08 ELA. - MIAMI

FILED EX PARTE AND UNDER SEAL

PURSUANT TO 31 U.S.C. § 3730(b)(2)

Page 1 of 45

D.C.

 

(TORRES
4

: Case 1:20-cv-20543-AMC Document1 Entered on FLSD Docket 02/06/2020 Page 2 of 45

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No.
UNITED STATES OF AMERICA, FILED EX PARTE
Ex Rel. BRUCE JACOBS, AND UNDER SEAL
PURSUANT TO
Plaintiffs, 31 U.S.C. 3730(b)(2)

vs.
JP MORGAN CHASE BANK, N.A.,

Defendants.

FALSE CLAIMS ACT COMPLAINT

RELATOR, Bruce Jacobs, by and through his undersigned attorneys on behalf of
the United States of America, brings this action under 31 U.S.C. §§ 3729-3732 (the federal
“False Claims Act” or “FCA”) to recover all damages, penalties and other remedies
pursuant to the False Claims Act on behalf of the United States and themselves, and states:

1 JURISDICTION AND VENUE

1. Jurisdiction of this Court arises under the FCA, 31 U.S.C. § 3732(a), and
the federal question statute, 28 U.S.C. § 1331. Jurisdiction also arises under 28 ULS.C. §§
1345 and 1355.

2. Venue is proper in this District pursuant to the FCA, 31 U.S.C. § 3732(a),
which provides that “[a]ny action under section 3730 may be brought in any judicial district
in which the defendant or, in the case of multiple defendants, any one defendant can be
found, resides, transacts business, or in which any act proscribed by section 3729
occurred.” Each of the Defendants named herein transacted business within this District.

Venue is also proper under 28 U.S.C. § 1391.
Page 2 of 45
&

Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 3 of 45

Il. PARTIES

3. BRUCE JACOBS (“Relator” or “Mr. Jacobs”) is a citizen of Florida,
residing in Miami-Dade County, Florida. Mr. Jacobs is an attorney who practices law in
the area of foreclosure defense and consumer protection in South Florida courts and advises
in other states. He began his legal career as a Miami prosecutor and thereafter represented
financial institutions in foreclosures until he started his own law firm in 2006. Since 2008,
Mr. Jacobs has defended homeowners in foreclosure proceedings initiated by financial
institutions such as JP Morgan Chase, Bank of America, Wells Fargo, and others.

4. Mr. Jacobs himself is also a consumer who faced a foreclosure against his
personal home that involved a forged endorsement of Countrywide Home Loans, Inc.
(“Countrywide”), backdated by perjury by Senior Executives from Bank of America, N.A.
(“BANA”) that resulted in a different, but substantially similar, FCA case against BANA
before the Honorable U.S. District Court Judge Ursula Ungaro. See, U.S. ex rel. Bruce
Jacobs v. Bank of America Corp.., et. al., U.S. Dist. Ct. Case No. 1:15-cv-24585-UU.

5. Defendant, JP Morgan Chase, N.A. (“JPMC”) is an American multinational
investment bank and financial services holding company headquartered in New York City.
JPMorgan Chase is ranked by S&P Global as the largest bank in the United States and the
sixth largest bank in the world by total assets, with total assets of over $2.7 trillion. It is
authorized to do business and does business in the Southern District of Florida. It is also a
party to the 2011 Consent Judgment with the Office of the Comptroller of the Currency
(the “OCC Consent Judgment”) and the 2012 $25 Billion National Mortgage Settlement.
(the “NMS”). The false claims alleged herein all occurred after JPMC entered into the
NMS and the OCC Consent Judgment and were never released or affected by the NMS,

the OCC Consent Judgment, or any other settlement of any kind involving JPMC.
Page 3 of 45
‘

Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 4 of 45

Ill. PLAINTIFF-RELATOR IS AN ORIGINAL SOURCE

6. Mr. Jacobs is the original source of, and has direct and independent
knowledge of, nonpublic information upon which the allegations herein are based. See 31
U.S.C. § 3730(e)(4)(B). See Fed. R. Civ. P. 9(b); see also Ashcroft v. Iqbal, 556 U.S. 662
(2009); and Bell Atlantic Corp. v. Twombly, 425 F.3d 99 (2007).

7. Specifically, Mr. Jacobs is the original source of evidence that JPMC
submitted false claims to Federal National Mortgage Association (“Fannie Mae”) and
Federal Home Loan Mortgage Corporation (“Freddie Mac”) (collectively “Fannie and
Freddie”) by making claims for payments while prosecuting foreclosures it knew would
never result in “marketable title’? as JPMC was engaged in a criminal enterprise that
violates the Racketeering Influenced, Corrupt Organizations (“RICO”) statute of Florida
and Ohio.

8. Specifically, JPMC used rubberstamps to affix blank endorsements for
Washington Mutual Bank FA (“WAMU”) on promissory notes WAMU originated years
after WAMU ceased to exist. These rubberstamps included forged signatures of Cynthia
Riley, Jess Almanza, Brenda F. Brendle, Michele Mullholand, Robin E. Tange, and others
as authorized signors for WAMU who no longer worked for WAMU at the time of
endorsement because WAMU had ceased to exist before JPMC affixed those endorsements
(“the Forged WAMU Endorsements”).

9. JPMC then committed repeated acts of perjury and falsely stated under oath
that WAMU affixed those forged endorsements knowing WAMU no longer existed at that
time, with the intent to defraud borrowers, state foreclosure courts, bankruptcy courts,
federal regulators, Fannie Mae, Freddie Mac, and the U.S. Department of Justice (“DOJ”)

in foreclosures throughout Florida and across the nation.

Page 4 of 45
Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 5 of 45

10. Moreover, Mr. Jacobs is the original source of evidence that JPMC and its
counsel since the robo-signing scandal have orchestrated bad faith, unethical litigation
tactics designed to defy discovery orders, mislead the courts, and “gum up” the ability of
state court foreclosure judges (and therefore federal bankruptcy judges) from fairly
adjudicating the validity of these endorsements. This criminal misconduct constitutes both
intrinsic and extrinsic fraud rendering the foreclosure title unmarketable and subject to a
motion to vacate judgment due to fraud under Fla. R. Civ. P. 1.540(b) in Florida, and the
corresponding rules of procedure in judicial foreclosure states across the nation.

11. JPMC can never convey marketable title for properties obtained by
foreclosure that relied on endorsements forged by JPMC, backdated by perjury of JPMC,
and covered up by the unethical conduct of attorneys for JPMC. In Florida, it is a felony
to forge an endorsement onto a promissory note. Fla. Stat. §831.01, McClendon v. State,
290 So. 2d 77, 78 (Fla. 2d DCA 1974) (“The endorsement of a check may also be the
subject of forgery...” if the signature is “intended to be taken as the genuine signature of
another”). It is a felony to commit perjury. Fla. Stat. Ann. § 837.02 (West). It is a felony
to obtain property by gross fraud and cheating. Fla. Stat. §817.29( West).

12. The Relator is the original source of evidence that proves JPMC forged
WAMU endorsements, backdated them by perjury to appear as the authentic endorsement
of WAMU, defied discovery orders of multiple judges to cover it up, all in violation of Fla.
Stat. §673.3081 and other relevant laws. Forgery, perjury, gross fraud and cheating are all
enumerated predicate acts that violate Florida’s RICO statute as codified by Florida Statute
§895.03(2)(8) which defines ‘racketeering activity’ as any conduct defined as a crime
chargeable under Fla. Stat. §831 relating to forgery, Fla. Stat. chapter 837, Fla. Stat.

§817.29 relating to gross fraud and cheating.
Page 5 of 45
Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 6 of 45

13.  JPMC also defied the DOJ, the U.S. Department of Housing and Urban
Development (“HUD”), and the Judiciary by continuing its systemic, widespread, criminal,
fraud on the court across Florida and the across the nation knowingly violating Florida’s
RICO statute, the 2010 Office of the Comptroller of the Currency (“the OCC”) Consent
Judgment, and the DOJ $25 Billion National Mortgage Settlement since its execution in
April of 2012, all to submit false claims for payments from Fannie and Freddie knowing
the foreclosure titles were at all times unmarketable due to criminal fraud.

14. Under the FCA, a violation occurs when a person or entity “knowingly
presents, or causes to be presented, a false or fraudulent claim for payment or approval.”
31 U.S.C. § 3279(a)(1)(A). Another kind of violation occurs when a person “knowingly
makes, uses, or causes to be made or used, a false record or statement material to a false or
fraudulent claim.” 31 U.S.C. § 3279(a)(1)(B). “Material” for purposes of the FCA “means
having a natural tendency to influence, or be capable of influencing, the payment or receipt
of money or property.” 31 U.S.C. § 3279(b)(4).

15.  Itiscriminal for JPMC to affix an endorsement for WAMU after the Federal
Deposit Insurance Company (“the FDIC”) shut down WAMU. It is criminal for JPMC to
testify falsely that WAMU imaged those original notes and affixed those WAMU
endorsements all within days of origination when JPMC affixed WAMU endorsements
years later. It is criminal for JPMC and its counsel to defy lawful court orders to produce
the records that show how and when these rubber-stamped WAMU endorsements were
affixed to original notes. It is fraud to fail to disclose material facts where there is a legal
and ethical obligation to disclose those material facts which constitute a fraud and a crime.
It is also grounds for an implied false certification theory of false claims.

16. Every record JPMC presented in support of every request JPMC submitted
Page 6 of 45
" Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 7 of 45

to Fannie and Freddie and every payment received from Fannie and Freddie while pursuing
fraudulent foreclosures across Florida, and across the nation, knowing the RICO
misconduct rendered the titles unmarketable each constitute individual false claims. All of
this misconduct violated JPMC’s representations and warranties as an approved servicer to
Fannie and Freddie and shall be referred to herein as the “RICO False Claims Scheme.”

17. The federal False Claims Act was drafted “expansively ... to reach all types
of fraud, without qualification, that might result in financial loss to the Government.” Cook
Cty. v. United States ex rel. Chandler, 538 U.S. 119, 129 (2003). A false promise to the
Government, made with the intention of not performing the promise, is one type of fraud
under the FCA. See, e.g., United States ex rel. Miller v. Weston Educational, Inc., 840
F.3d 494, 502 (8th Cir. 2016).

18. Relator is the original source of additional information and has provided the
government with information based on knowledge that is “independent of” and that
“materially adds to” information that has already been publicly disclosed, which is
evidence proving JPMC used the RICO False Claims Scheme in foreclosures across the
nation that post-date the April 2, 2014 Consent Judgment. 31 U.S.C. § 3730(e)(4)(B).

19. __ Relator is an original source for two reasons. First, Relator has independent
knowledge of JPMC’s unlawful activity based on his own experience litigating foreclosure
cases against JPMC and its counsel. See Cooper, 19 F.3d at 568 (finding the relator was an
“original source” with “direct” and “independent” information because he acquired his
knowledge of the wrongdoing through “three years of his own claims processing, research,
and correspondence with members of Congress and HCFA,” even though the complaint
was filed after the release of Congressional reports and a hearing on similar allegations);

Lamers v. City of Green Bay, 168 F.3d 1013, 1017 (7th Cir. 1999).
Page 7 of 45
Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 8 of 45

20. Second, the information allegedly uncovered by Relator “materially adds”
to publicly-disclosed information because allegations that JPMC engaged in the RICO
False Claims Scheme to coverup its criminal enterprise that prosecuted foreclosures for
Fannie and Freddie in Florida and across the nation in violation of Florida’s RICO statute
since entering into the April 2, 2014 $25 billion National Mortgage Settlement Consent
Judgment—and continued to rely on forged endorsements in violation of the $25 Billion
NMS and Florida’s RICO statute, which is “significant, influential or relevant
information.” U.S. ex rel. Moore & Co., P.A. v. Majestic Blue Fisheries, LLC, 812 F.3d
294, 307 (3d Cir. 2016).

21. Relator is an original source of information pertaining to JPMC’s RICO
False Claims Scheme because he “contributes information—distinct from what was
publicly disclosed . . . that adds in a significant way to the essential factual background:
‘the who, what, when, where and how of the events at issue.’” Majestic Blue Fisheries,
LLC, 812 F.3d at 307; Battle, 468 F.3d at 762 (noting that a plaintiff need not establish
herself as the original source of the publicly disclosed information but must establish that
she is an original source of the information in that she had direct and independent
knowledge of the information on which she is basing her FCA claim”); United States v.
Med-Care Diabetic & Med. Supplies, Inc., No. 1081634CIVRYSKAMPHOP, 2014 WL
12279512, at *7 (S.D. Fla. Dec. 23, 2014); Lamers v. City of Green Bay, 168 F.3d 1013,
1017 (7th Cir. 1999) (holding that a competitor who conducted an investigation and
gleaned information “readily available to the government investigators . . . or even to
members of the general public” was nevertheless an original source).

22. “Pursuant to Twombly and Iqbal, a complaint will survive a motion to

dismiss only if it contains factual allegations in addition to legal conclusions. Factual

Page 8 of 45
Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 9 of 45

allegations that are simply labels and conclusions, and a formulaic recitation of the
elements of a cause of action are not sufficient... . [C]ourts need not accept the legal
conclusions drawn from the facts alleged in a complaint, and they need not accept as true
unwarranted inferences, unreasonable conclusions, or arguments.” Cook v. Howard, 2012
WL 3634451 (4th Cir. Aug. 24, 2012) (citations and internal quotation marks omitted).
Mr. Jacobs has personally gathered all the documentation substantiating the allegations
herein that JPMC knowingly submitted false claims to Fannie and Freddie, and ultimately
to the U. S. Government. Mr. Jacobs voluntarily provided all such information to the
federal government prior to filing this action. See 31 U.S.C. § 3730(e)(4)(B). The specifics
of the fraud, and Mr. Jacobs’ status as an original source, are more fully described below.
I. THE FALSE CLAIMS TO FANNIE MAE AND FREDDIE MAC

23. The Relator is the original source of evidence that proves JPMC as
successor servicer to WAMU continued to violate representations and warranties made to
Fannie and Freddie as set forth in the Fannie Mae Seller Guidelines! and Servicer
Guidelines? and the Freddie Mac Seller/Servicer Guidelines.’

24. These guidelines, (collectively, “the Fannie and Freddie Guidelines”) set
forth requirements to which JPMC and WAMU were legally bound to in the sale, servicing,
and default servicing of loans which are extensive and comprehensive. The Chart of Fannie
and Freddie Guidelines applicable to the RICO False Claims Scheme. 1

25. The selling guide sets forth that the Fannie and Freddie Guidelines require

compliance with all applicable laws in the sale, servicing and default servicing of all loans

 

1 https://selling-guide.fanniemae.com
2 https://servicing-guide.fanniemae.com
3 https://guide.freddiemac.com/app/guide/

Page 9 of 45
* Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 10 of 45

sold to Fannie and Freddie. JPMC and WAMU both make representations and warranties
to Fannie and Freddie that there are no misstatements, misrepresentations, or omissions
that would affect enforceability of the note, the acquisition of good and marketable title to
property, or compliance with applicable law.

26. The selling guide sets forth that Fannie and Freddie Guidelines require
Sellers and Servicers meet certain loan file requirements: (1) the note must be endorsed at
the time of sale; (2) there must be an assignment of mortgage to ensure a complete chain
of assignments is recorded in the public records; (3) the document custodian must certify
the loans meet these requirements; the lender must review loans after closing the sale
(including the note mortgage, and assignment) and correct any errors identified.

27. Fannie and Freddie will not reimburse a servicer for fees incurred as a result
of a breach of its representations, warranties, or obligations to comply with the law or
satisfy its duties and responsibilities as a servicer.

28. | JPMC owed a legal duty to inform Fannie and Freddie that the original
WAMU notes JPMC received were not endorsed in breach of WAMU’s representations
and warranties. Rather than cure the breach in compliance with all applicable laws, JPMC
engaged in the RICO False Claims Scheme and became liable for false claims made to
Fannie and Freddie for each and every successful request for payment on WAMU notes
foreclosed using forged WAMU endorsements throughout Florida, and across the nation.

29. The Relator is the original source of a list of examples of loans originated
by WAMU, foreclosed upon by JPMC relying on the Forged WAMU Endorsements that
resulted in the property being transferred to Fannie and Freddie with unmarketable title in
Florida, Ohio, and across the nation. APPENDIX A is a chart of WAMU loans JEMC

foreclosed upon using the Forged WAMU Endorsements and transferred title to Fannie or

Page 10 of 45
Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 11 of 45

Freddie as part of the much larger, nationwide RICO False Claims Scheme.

30. The Relator is the original source of the representative sample of false
claims in APPENDIX A, and alleges the RICO False Claims Scheme is nationwide in
scope based on the testimony of JPMC which describes a system of affixing endorsements
on WAMU notes that was national in scope.

31.  Asaresult of WAMU and JPMC’s failure to disclose the lack of compliance
with the Fannie and Freddie Guidelines, Fannie and Freddie made payments for the
amounts of the foreclosure judgment in each loan identified in APPENDIX B, which it
would not have made but for the failure to disclose.

32. Moreover, as set forth in the Fannie and Freddie Guidelines referenced in
APPENDIX A, JPMC submitted records to Fannie and Freddie in accordance with those
Guidelines, as an approved servicer that caused Fannie and Freddie to make payments to
JPMC for default servicing of each loan identified in APPENDIX B, and in other
foreclosures that relied on Forged WAMU Endorsements throughout Florida and across
the nation. These records are false claims subject to statutory damages, treble actual
damages, and attorney’s fees as it violated the representations and warranties set forth in
the Fannie and Freddie guidelines.

33. Moreover, as set forth in the Fannie and Freddie Guidelines, JPMC received
payments from Fannie and Freddie for default servicing of each loan identified in
APPENDIX B, and others foreclosed upon using a Forged WAMU Endorsement
throughout Florida and across the nation. These payments are also false claims subject to
statutory damages, treble actual damages, and attorney’s fees as it violated the
representations and warranties set forth in the Fannie and Freddie guidelines.

34. “Courts typically permit relators, once they have qualified as an original

Page 11 of 45
Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 12 of 45

source for a fraudulent scheme, to pursue the full extent of that particular scheme.” United
States ex rel. Galmines v. Novartis Pharms. Corp., 88 F. Supp. 3d 447, 454 (E.D. Pa. 2015).

35. A relator “need not establish herself as the original source of the publicly
disclosed information but must establish that she is an original source of the information
in that she had direct and independent knowledge of the information on which she is basing
her FCA claim.” United States ex rel. Battle v. Board of Regents, 468 F.3d 755, 762 (1 1th
Cir. 2006) (emphasis in original).

36. “Although the Relator here does not identify specific prescriptions ..., [he]
does not reasonably have pre-discovery access to that patient-specific information.” United
States ex rel. Franklin v. Parke-Davis, Div. of Warner-Lambert Co., 147 F. Supp. 2d 39,
49 (D. Mass. 2001).

37.  “*[W]here a relator pleads a complex and far-reaching fraudulent scheme
with particularity, and provides examples of specific false claims submitted to the
government pursuant to that scheme, a relator may proceed to discovery on the entire
fraudulent scheme.’” United States ex rel. Wood v. Allergan, --- F. Supp. 3d ---, --- [2017
WL 1233991, *6] (S.D.N.Y 2017) (quoting United States ex rel. Bledsoe v. Cmty. Health
Sys., 501 F.3d 493, 510 (6th Cir. 2007)). In those circumstances, “it suffices for a relator
to provide identifying information about a representative sample of false claims ....” Id. at
--- [2017 WL 1233991, *30], certified for interlocutory appeal on other grounds, 2017 WL
1843288 (S.D.N.Y. May 4, 2017).

38. The Eleventh Circuit follows the rule in Wood. See United States ex rel.
Clausen v. Lab. Corp. of Am., 290 F.3d 1301, 1314 n.25 (11th Cir. 2002) (“the fraud was
complex,” but, “Clausen would have to allege at least some examples of actual false claims

to lay a complete foundation for the rest of his allegations”), United States ex rel. Sanchez
Page 12 of 45
’ Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 13 of 45

v. Lymphatx, Inc., 596 F.3d 1300, 1302-03 (11th Cir. 2010) (relator must “allege at least
some examples of actual false claims” to “lay a complete foundation for the rest of her
allegations”).

39. The Relator is not required to know everything that is occurring in every
false claim across the nation. See United States ex rel. Duxbury v. Ortho Biotech Prods.,
L.P., 579 F.3d 13, 30-32 (1st Cir. 2009). The Relator is not required to plead with
specificity each and every claim they allege was false. Instead, the Relator may seek
discovery after establishing the false claims are pled with specificity and are characteristic
examples illustrative of the class of claims covered by the fraudulent scheme. United States
ex rel. Vainer v. Davita, Inc., 2012 WL 12832381, *8 (N.D. Ga. Mar. 2, 2012) (citing
Bledsoe, 501 F.3d at 510-11).

40. | JPMC has maintained the original WAMU notes since acquiring WAMU
from the FDIC and has records that can identify each and every foreclosure for Fannie and
Freddie that relied on the Forged WAMU Endorsements from evidence in its sole
possession, care, custody and control. Where, as here, “[t]he Defendants possess
information sufficient to identify all such claims “the plaintiff may plead based upon
information and belief, ... provided that she ‘accompan{ies] [her] legal theory with factual
allegations that make [her] theoretically viable claim plausible.’” United States ex rel. Hill
v. Morehouse Med. Assocs., 2003 WL 22019936, *3 (11th Cir. Aug. 15, 2003) (citations
omitted; interpolations by the Eleventh Circuit); United States ex rel. Heater v. Holy Cross
Hosp., 510 F. Supp. 2d 1027, 1033 (S.D. Fla. 2007) (citing Hill).

41. The Relator is the original source of evidence that proves JPMC’s claims
were false as a result of the RICO False Claims Scheme because JPMC knew that the

resulting conveyances of title to the foreclosed properties to Fannie and Freddie were not

Page 13 of 45
Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 14 of 45

“good marketable title” as required by Freddie Mac guideline 9301 .40(a)* and Fannie Mae
Servicing Guide e-4.2-01.5 The copy of the Freddie Mac guideline 9301.40(a) entitled
“Delivery of clear and marketable title” which explains the process by which JPMC could
convey property to Freddie Mac in exchange for mortgage insurance benefits. 4 The copy
of Fannie Mae Servicing Guide E-4.2-01 entitled “Completing Conveyance Documents”
which explains the process by which JPMC could convey property to Fannie Mae.

Ill. THE RICO FALSE CLAIM SCHEME MEETS THE CRITERIA FOR
INTERVENTION BY THE U.S. DEPARTMENT OF JUSTICE

42. The false claims alleged against JPMC far exceed the criteria for
prosecution set forth in the Memorandum of Understanding that describes the collaboration
between the DOJ and HUD for matters referred to DOJ by a third party for potential FCA
litigation. APPENDIX B to this complaint is a copy of the HUD/DOJ Memorandum of
Understanding dated October 11, 2019.

43. Discovery will show these this false claim scheme involved foreclosures
JPMC pursued across the nation resulting in a much larger number of false claims.
Aggravating factors exist in that these violations are systemic, widespread, and committed
by the largest bank in the United States in flagrant defiance of and disregard for the $25
billion NMS. There is an exceptional need for the FCA to specifically deter JPMC, and
generally deter other large financial institutions, that engage in fraud against the United

States, which will generally serve the best interests of the United States.

 

4 https://uide.freddiemac.com/app/guide/section/9301.40
5 https://www.fanniemae.com/content/guide/servicing/e/4.2/01.html]

Page 14 of 45
Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 15 of 45

IV. FALSE CLAIMS TO FANNIE AND FREDDIE ARE ACTIONABLE

44. “Under current law, in order to qualify as a “claim” under the FCA,
defendants’ “request or demand ... for money or property” must be “presented to an officer,
employee, or agent of the United States” or “a contractor, grantee or other recipient” of
federal funds. 31 U.S.C. § 3729(b)(2)(A). In the case of requests made to contractors,
grantees, and other recipients of federal funds, the FCA applies only (1) “if the money or
property is to be spent or used on the Government's behalf or to advance a Government
program or interest” and (2) the Government either “provides or has provided any portion
of the money or property requested or demanded” or “will reimburse such contractor,
grantee or other recipient for any portion of the money or property which is requested or
demanded.” United States ex rel. Grubea v. Rosicki, Rosicki & Associates, P.C., 318 F.
Supp. 3d 680, 705-07 (S.D.N.Y. 2018), reconsideration denied, 319 F. Supp. 3d 747
(S.D.N.Y. 2018).

45. “Because the Treasury provided $200 billion to the [Government Sponsored
Enterprises (“GSEs”)] to stabilize the housing market following the mortgage crisis, the
GSEs are “other recipients” of federal funds within the meaning of § 3729. With respect to
prong one—advancement of a Government interest—the Government's interest here was
in keeping the GSEs afloat and ensuring that their mortgage operations could continue.
Indeed, the GSEs were not simply recipients of bailout funds, they were placed under
Government conservatorship. The Recovery Act created the Federal Housing Finance
Authority (“FHFA”) and charged it with “oversee[ing] the prudential operations” of the
GSEs and “ensur[ing] that” they “operate[ ] in a safe and sound manner,” “consistent with
the public interest.” 12 U.S.C. § 4513(a)(1).

46. The Act furthered authorized FHFA to “take such action as may be (i)
Page 15 of 45
’ Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 16 of 45

necessary to put the” GSEs “in a sound and solvent condition; and (ii) appropriate to carry
on the business of the” GSEs and “preserve and conserve [its] assets and property.” Id. at
§ 4617(b)(2)(D)... plainly the ability of the GSEs to efficiently liquidate their non-
performing loans is a critical component of their operations and necessary to keep mortgage
rates low. Federal funds were used “primarily to cover losses from single-family
mortgages,” somehow ignoring the fact that “losses” on mortgages include the costs of
foreclosure. Id.

47. “With respect to prong two—provision of federal dollars to a portion of the
money demanded—the funds here are substantial and not earmarked, accordingly, it is not
necessary to show that the funds were provided specifically to pay defendants’ claims.
Rather, the FCA applies as long as any portion of the claim is or will be funded by U.S.
money. /d., citing, U.S. ex rel. Marcus v. Hess, 317 U.S. 537, 544, 63 S.Ct. 379, 87 L.Ed.
443 (1943) (the FCA “does not make the extent of [the funds'] safeguard dependent upon
the bookkeeping devices used for their distribution”); United States ex rel. Yesudian v.
Howard Univ., 153 F.3d 731, 738-39 (D.C. Cir. 1998).

48. “Because the GSEs are in Government conservatorship they can draw each
quarter from Treasury their “deficiency amount”—1.e., the “amount, if any, by which ...
the total liabilities of [Fannie Mae or Freddie Mac] exceed ... total assets’—up to a
specified limit. Thus, every dollar subtracted from the bottom line of the GSEs by fraud is
potentially passed along to the Government to the extent it results in or worsens a net
shortfall. In the event of a net shortfall, the Government is contractually obligated to cover
the shortfall. Indeed, the Government did so to the tune of billions of dollars. /d....

49, “The bailout funds are vastly larger than the annual revenues of the GSEs.

Accordingly, during the period when the GSEs were losing money, the claims were

Page 16 of 45
Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 17 of 45

virtually guaranteed to be paid with federal funds. Beginning in 2013, once the GSEs began
to earn profits, each GSE was obligated to pay Treasury its net worth each quarter less a
small capital buffer, such that any request for payment on a false claim after 2013 decreased
the amount that Treasury received from the GSEs dollar-for-dollar. Accordingly, adopting
a definition of “claim” that would include the GSEs would not expand the FCA beyond
Congress’ intent, rather it would allow the Government to prosecute fraud on behalf of a
taxpayer-supported entity that is in federal conservatorship—precisely what Congress had
in mind when it amended the statute.” Id.

50. The dividends that Treasury has received are equivalent to interest
payments owed to the taxpayers for putting their capital at risk. It is inapposite to whether
the false claims in this case caused an economic loss to the Government that, as the
supermajority shareholder of the GSEs, the Treasury may ultimately earn substantial
returns on its investment. It would still be the case that every dollar extracted from the
GSEs by fraud would be a dollar less in return to the Government.

51. Accordingly, because the claims paid for reimbursement of foreclosure
expenses were monies “spent or used to advance a Government program or interest” and
because the Government provided a “portion of the money or property requested or
demanded,” this complaint adequately alleges “claims” within the meaning of the FCA as
regards Fannie Mae and Freddie Mac. Id. See also, Bacewicz v. Molecular Neuroimaging,
LLC, 3:17-CV-85-MPS, 2019 WL 4600227, at *7 (D. Conn. Sept. 23, 2019)(noting that
claims submitted to Fannie Mae and Freddie Mac, which received substantial government
bailout funds, are “claims” within the meaning of the FCA, even though they are
independent for-profit companies).

V. PLAINTIFF- RELATOR’S ORIGINAL DISCOVERIES
Page 17 of 45
* Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 18 of 45

52. Inhis 12 years defending foreclosures, Relator has discovered that JPMC
intended to (and did) engage in a practice of misleadingly pursuing a wave of WAMU
foreclosures filed without copies of endorsed promissory notes, claiming the original notes
were lost, when the notes were not lost, in foreclosures across Florida and across the nation.

53. After the federal regulators and the U.S. DOJ forced JPMC into consent
judgments for billions of dollars for filing false, fictitious and robo-signed mortgage
assignments as evidence of the right to foreclose in cases throughout Florida and across the
nation, the Relator continued to defend foreclosures where JPMC produced the original
note with forged endorsements by Cynthia Riley.

54. Cynthia Riley was the head of JPMC’s Secondary Marketing Department
and gave perjured testimony that WAMU affixed her endorsement stamp to original notes
after JPMC laid Ms. Riley off and shut down her department in Jacksonville, Florida. The
continued practice of forging endorsements after agreeing to the NMS Consent Judgment
that expressly barred the use of anything other than “competent” evidence in foreclosures
violated Florida law, the Fannie and Freddie Guidelines, and the OCC and DOJ Consent
Orders JPMC signed after agreeing to pay billions of dollars in penalties.

55. As Relator discovered, JPMC intended to (and did) rely upon Forged
WAMU Endorsements which were backdated by perjury to suggest WAMU had a system
of imaging original notes and affixing WAMU rubberstamped endorsements within days
of origination. JPMC falsely testified that original WAMU notes were sent from closing
tables across the country to the “Post Closing” department headed by Barbara Hindman
where they were imaged within days of that closing.

56. Then the notes were allegedly walked next door to WAMU’s Secondary

Delivery department which had a team of the unauthorized signors affixing Ms. Riley’s
Page 18 of 45
Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 19 of 45

signature, who was allegedly an authorized signor, although Ms. Riley was not actually
employed as an authorized signor, present when the stamps were affixed, and who did not
intend to adopt those signatures at the time of the stamping. JPMC also continued to submit
false statements and testimony about when the endorsements were stamped to this day.

57. Relator discovered information showing that, when signing the $25 Billion
National Mortgage Settlement Consent Judgment, JPMC falsely promised to ensure
compliance with “Servicing Standards” that included standards for presenting
documentation in foreclosure and bankruptcy cases. As alleged herein, that promise was
false when it was made, at the time of signing, on or about April 4, 2012.

58. Instead of intending to comply with the Servicing Standards for foreclosures
as provided in the JEMC NMS Consent Judgment, JPMC intended to commit new felony
misconduct by the RICO False Claims Scheme promptly after April 4, 2012, and they have
done so regularly since then and continuing to this day in foreclosure actions throughout
Florida and across the nation.

59. On January 15, 2013, JPMC produced Cynthia Riley for deposition in
Miami Dade County Circuit Court Case JPMC v. Orozco, Case number 09-29997 CA (01).
APPENDIX C to this complaint is a copy of Ms. Riley’s deposition. Ms. Riley testified
that WAMU had a practice to image and endorse notes within days of origination. She
further testified a team of WAMU employees used rubberstamps with her signature at the
WAMU Secondary Delivery Department located in Jacksonville, Florida, until 2006 when
WAMU shut down Secondary Delivery and laid everyone off, including Ms. Riley.

60. After evidence appeared that JPMC produced WAMU notes with Ms.
Riley’s endorsement that originated after 2006, JPMC filed an affidavit signed by Ms.

Riley claiming the Secondary Delivery department was not shut down, but moved from

Page 19 of 45
Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 20 of 45

Jacksonville, Florida to Florence, South Carolina in 2006 in a lawsuit pending in the U.S.
District Court of Colorado in case number 1:16-cv-00020-CMA-MEH. APPENDIX D to
this complaint is a copy of Ms. Riley’s affidavit.

61. The instant action does not seek relief on the basis that the Relator was an
original source of Ms. Riley’s testimony. Rather, Relator is the source of other information
showing Ms. Riley’s testimony is demonstrably false raising additional and different acts
of fraud committed by JPMC against the United States, which occurred years after JPMC
negotiated and signed the NMS Consent Judgment on April 4, 2012, and thereafter.

62.  Relator’s claims are not based solely upon these prior public disclosures and
do not hinge not on conduct uncovered before the Consent Judgment, or uncovered in prior
foreclosure cases defended by other counsel wherein JPMC and its counsel convinced trial
courts to grant foreclosure judgments and convinced Fannie and Freddie to make payments
by withholding material information JPMC was legally obligated to disclose.

63. Rather, the Relator has acted as lead foreclosure defense counsel in multiple
cases wherein JPMC relied on forged Cynthia Riley WAMU endorsements in Miami-Dade
County and Palm Beach County years after the April 2, 2012 Consent Judgment. The
Relator drafted every pleading, conducted every deposition, and attended every court
proceeding which led to the discovery of evidence to prove JPMC engaged in the RICO
False Claims Scheme. Eventually, the Relator’s work escalated to JPMC’s “outside
counsel” which has orchestrated the effort to mislead the courts with unethical arguments
to assist JPMC in continuing this RICO False Claims Scheme without detection.

64. On December 13, 2017, the Relator obtained a final judgment in favor of
his client in a foreclosure prosecuted by JPMC as servicer for Wells Fargo Bank, N.A., as

trustee for WAMU Mortgage Pass Through Certificates Series 2005-PR4 Trust vs. John

Page 20 of 45
Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 21 of 45

Riley, in Palm Beach County Case Number 50-2016-CA-010759-XXXX-MB.
APPENDIX E is a copy of “the Riley Order.” The Honorable Senior Circuit Court Judge
Howard Harrison found “unclean hands” noting JPMC presented a false mortgage loan
schedule, a false mortgage assignment, and an undated Cynthia Riley rubberstamped blank
endorsement from WAMU “as evidence of standing after disobeying a court order to
compel the evidence in its possession that would establish whether the endorsement
violated Fla. Stat. §673.3081.” Jd. §{1-33. JPMC later dismissed its appeal of the Riley
Order, satisfied Mr. Riley’s mortgage, and paid a confidential amount to settle the unclean
hands allegations. APPENDIX F is a copy of the dismissal package for the Riley case.
65. Thereafter, the Relator defended a foreclosure that relied on the same forged
Cynthia Riley WAMU endorsement before the Honorable Miami-Dade Circuit Court
Judge William Thomas in JP Morgan Chase v. Queen Mohammed, in Miami-Dade Case
Number 2015-23492-CA-01. In Judge Thomas’ case, JPMC produced a report that shows
the Mohammed note was originated on September 13, 2007, and that WAMU scanned the
Mohammed note without any endorsements into WAMU’s system nearly a month later on
October 4, 2007. APPENDIX G is a copy of the Docline Report for the Mohammed Loan.
66. | JPMC concedes any image of the original note scanned into WAMU’s
system before the FDIC shut down WAMU had no blank endorsement from WAMU. The
Docline Report shows the first image in JPMC’s system of the Mohammed’s original note
with a rubberstamped Cynthia Riley blank WAMU endorsement is dated January 20, 2010.
JPMC produced no competent evidence that WAMU affixed the Cynthia Riley
endorsement to the Mohammed’s note before shutting down in September of 2008. JPMC
eventually escalated the case to its Outside Counsel who is defying discovery orders and

failing to disclose material facts necessary to avoid assisting JPMC in the fraud and crimes.

Page 21 of 45
Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 22 of 45

67. On January 26, 2018, JPMC produced Jeremy Summerford as a corporate
representative for the first time in Judge Thomas’ case. APPENDIX H is the
JPMC/Summerford I Transcript in which JPMC testified that:

Pg 27:5-15 Q Now, do you have any evidence to show one way or another
whether or not this endorsement was affixed before JPMorgan
Chase bought the assets of Washington Mutual from the FDIC or
after?

A Again, as I've answered before, there's no date of the endorsement.
I don't know when it was specifically affixed. All I can tell you is
the scan in 2010 of the note as it appears attached to the complaint,
it was scanned with the endorsement on there in 2010. So, at least,
by 2010, I can tell it was affixed.

Pg 31: Q So is it fair to say that the 2007 image of the [Mohammed] note had
no endorsement on it?

A From what I recall of my review, they did not have the endorsement
on there, which would be consistent with getting a package from the

origination. That's typical.

Pg 114:7- Q. Is there any evidence that you have to show that this note was
endorsed before Washington Mutual ceased to exist?

A. You're asking me to basically disprove a negative. I told you what
I know. I don't have a specific date on when the endorsement was
placed. I don't know when the specific endorsement was placed.
All I know is that it was before 2010. That's all I know.
Pg. 125-126 Q. So is it fair to say that you have not been told anything about how
the Cynthia Riley endorsements were added to these Washington
Mutual Loans and when? Is that true?

A. I really don’t know anything surrounding Cynthia Riley and how
those were placed by her on those notes.

68. | While Judge Thomas ordered JPMC and its counsel to provide discovery
about the Cynthia Riley WAMU endorsements, the Honorable Miami-Dade Circuit Court
Judge David Miller also ordered discovery in furtherance of an Amended Rule 1.540(b)

Motion to Vacate Judgment Due to Fraud Upon the Court Relator filed in U.S. Bank v.

Page 22 of 45
Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 23 of 45

Jorge Llovet, in Miami-Dade Circuit Court Case Number 2016-32717-CA. The discovery
required JPMC, as Master servicer for U.S. Bank, to explain the same Cynthia Riley
endorsement presented as evidence of standing to Judge Miller which resulted in a final
judgment of foreclosure. Once again, the case before Judge Miller escalated to the same
JPMC Outside Counsel who orchestrated a scorched earth effort to defy Judge Miller’s
orders and assist JPMC in the commission of the RICO False Claims Scheme.

69. JPMC and its Outside Counsel again presented Jeremy Summerford to
testify as a JPMC corporate representative pursuant to Judge Miller’s order on April 19,
2019. APPENDIX I is a copy of the JPMC/Summerford II deposition transcript. Relator
questioned Mr. Summerford who testified that to prepare for this second corporate
representative deposition, he spoke only with JPMC inhouse counsel and the same Outside
Counsel. APPENDIX I, 121:11-122:11.

70. Mr. Summerford then changed his testimony that he knew nothing about
the Cynthia Riley endorsements from January of 2018 to state he attended two powerpoint
trainings about the WAMU endorsements, one given by Outside Counsel in approximately
2016, and a second given by Vicky Weaver in 2018. APPENDIX I, pg 96:16-25; 106:7-
107:16. JPMC now claimed Outside Counsel gave a powerpoint presentation that WAMU
imaged notes and endorsed them within days of origination and that Vicky Weaver trained
JPMC trial witnesses that JUEMC never used WAMU stamps to endorse original notes.
APPENDIX I, 109:3-110:21; 116:16-117:15; 120:11-17. At the conclusion of the Second
JPMC deposition, Mr. Summerford confirmed there were two powerpoint presentations
concerning the WAMU endorsements. APPENDIX I, 128:23-129:24.

71. Relator litigated another foreclosure involving a different method JPMC

used to add endorsements after filing the complaint in Chase Home Finance y. Lumar

Page 23 of 45
’ Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 24 of 45

before the Honorable Miami-Dade Circuit Court Judge Beatrice Butchko in Miami-Dade
Circuit Court Case Number 2008-71826-CA-01. Judge Butchko ordered JPMC and the
same Outside Counsel to produce witnesses regarding a motion for sanctions for defying
her orders to produce discovery related to the fraud. Outside Counsel and JPMC produced
Vicky Weaver, a senior JPMC executive and the head of JPMC’s custodial division which
holds original notes. APPENDIX J is a copy of the Vicky Weaver Deposition Transcript.
Ms. Weaver testified she attended a powerpoint training with Mr. Summerford, other
JPMC witnesses, and the same Outside Counsel, but that training never discussed WAMU
endorsements. APPENDIX J, pg 33:8-41:24. Ms. Weaver explained that Ms. Barbara
Hindman, who previously worked for WAMU, told her WAMU imaged and endorsed
notes within days of origination. APPENDIX J, pg 31:15-41:24.

72. Thereafter, Judge Thomas ordered JPMC to produce the powerpoint
trainings involving WAMU endorsements on August 29, 2019. APPENDIX K is Judge
Thomas’ order to produce powerpoints. On June 13, 2019, the same Outside Counsel filed
a response that “No such Powerpoint presentations exist. Based on a recent pleading filed
with the Court, it appears that Mr. Jacobs is basing his false assumption on a gross
mischaracterization of testimony given by a Chase corporate representative. Additionally,
any Powerpoint presentations prepared and presented by outside counsel and providing
witness training, though non-responsive, are protected by attorney-client and or work
product privilege.” APPENDIX L is Outside Counsel’s response to Judge Thomas’ order.
On January 14, 2020, Outside Counsel represented to Judge Thomas that they have never
presented a training for JPMC, including for Jeremy Summerford, regarding WAMU
endorsements. APPENDIX M is a copy of Judge Thomas’ order documenting Outside

Counsel’s representation.

Page 24 of 45
Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 25 of 45

73. On December 6, 2019, the Honorable Miami-Dade Circuit Court Judge
Pedro Echarte, Jr. ordered JPMC to produce a corporate representative to testify at trial in
U.S. Bank Trust, NA v. Steve Piecznick in Miami-Dade Circuit Court Case Number 2016-
14544-CA-01. APPENDIX N is the transcript excerpt of the JPMC corporate
representative Pamela Bingham. JPMC, again represented by the same Outside Counsel,
testified that according to Barbara Hindman, a former WAMU executive in charge of the
Post-Closing Department located in Jacksonville Florida. APPENDIX N, pg 12:20-pg
13:18. JPMC testified WAMU standard operating procedure was for the post-closing
department to receive original notes and image them, then walk the notes next door to the
Secondary Delivery department which affixed the rubberstamped WAMU Cynthia Riley
endorsement. APPENDIX N, pg 13:7-14:10; 16:7- 17:16; 17:25-18:14; 19:23-20:9; 21:23-
22:4; and 23:8-13. JPMC testified there is no records, “no footprint, anything — any
remnant of anything that is in Chase’s possession that would show the existence of this
system that was used to endorse millions of notes across the country” besides the
endorsements. APPENDIX N, 30:3-13; 62:12-17.

74.  JPMC then testified there was no trainings of any kind given to JPMC trial
witnesses since May of 2013. APPENDIX N, 33:16-24; 35:12-19. No training by Outside
Counsel in the last three years as Mr. Summerford testified to in his second deposition,
after previously testifying in his first deposition in January of 2018 that there were no
training at all about the WAMU endorsement. APPENDIX N, 37:3-6; 69:6-14. No
trainings by Vicky Weaver attended by Outside Counsel. APPENDIX N, 37:13-39:7.
JPMC admitted that JPMC’s Outside Counsel and inhouse counsel prepared Mr.
Summerford to give testimony, which JPMC concedes is a complete and utter fabrication.

75.  JPMC then went on to testify that WAMU’s “daily practice” was that all
Page 25 of 45
Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 26 of 45

notes were imaged within “a couple of days” of origination by Barbara Hindman’s group,
then endorsed, and then sent to the secured vault in Monroe, Louisiana where the endorsed
note would be imaged a second time. APPENDIX N, 57:15-58:8; 59:9-15. JPMC testified
that all images of notes were given to JPMC after the FDIC sold the assets of WAMU to
JPMC. APPENDIX N, 59:21-60:2.

76. During this testimony documenting what evidence JPMC should have if the
testimony of Cynthia Riley, Jeremy Summerford, Vicky Weaver, and Pamela Bingham
were truthful, Plaintiff's counsel asked for a short break presumably to use the restroom.
APPENDIX N, 60:13-18. During the recess, Outside Counsel took the JPMC witness into
the stairwell. After initially denying that they discussed her testimony, Ms. Bingham
admitted she and Outside Counsel discussed her conversation with Ms. Hindman which is
the basis for her testimony. APPENDIX N, 60:22-61:17.

77. Thereafter, the Judge Echarte confirmed Ms. Bingham’s testimony before
going into the stairwell with Outside Counsel was that once a note gets originated, it goes
to Barbara Hindman’s department, its imaged, an endorsement is added, its sent to
Louisiana, and then at some point before WAMU ceased to exist, the note was imaged
again with the endorsement. APPENDIX N, 73:19-74:2. After going into the stairwell
with Outside Counsel, JPMC changed its testimony claiming the WAMU process did not
image endorsed notes. APPENDIX N, 77:3-83:7. As questioning continued, Judge
Echarte threatened to hold Outside Counsel in contempt after the Relator heard him giving
an answer to a question from across the courtroom. APPENDIX N, 86:7-87:6.

78. Not only is the WAMU rubber stamped endorsement a forgery backdated
by repeated acts of perjury, it is invalid under Florida law as a signature even if JPMC’s

testimony was truthful. Under Article 3 of the Uniform Commercial Code, a surrogate

Page 26 of 45
Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 27 of 45

signed stamp is not valid as a signature to constitute an endorsement that would permit a
subsequent holder of the note to exercise any rights in the note, including any right to
foreclose a mortgage that secured the note. Under Article 3, a valid signature is “a word,
mark, or symbol executed or adopted by a person with present intention to authenticate a
writing.” “Surrogate signing” occurs when unauthorized signors affix the signatures of an
authorized signor outsider his or her presence and control.

79.  JPMC intended to (and did) pursue judicial foreclosure of mortgages
secured by those forged and falsely-stamped notes, while concealing the fact that the
endorsements were affixed by JPMC years after WAMU ceased to exist using rubber
stamps of Cynthia Riley’s signature, and others. These purported authorized signors lacked
any present intention to authenticate their signatures and were not WAMU employees or
authorized to sign endorsements for WAMU at the time of stamping their signatures.

80. Under traditional principles of equity that govern foreclosures, a plaintiff
lacks equitable standing to enforce a mortgage that secures a promissory note, unless the
plaintiff was a holder and owner of the note itself, at the time when the foreclosure action
is commenced. Thus, “[w]here the plaintiff contends that its standing to foreclose derives
from an endorsement of the note, the plaintiff must show that the endorsement occurred
prior to the inception of the lawsuit.” McLean v. JP Morgan Chase Bank Nat'l Ass'n, 79
So. 3d 170, 174 (Fla. 4th DCA 2012). Nevertheless, JPMC intended to (and did) pursue
judicial foreclosure cases to enforce mortgages secured by notes that had not been endorsed
to them at the time of filing those cases.

81. Florida Rule of Civil Procedure 1.540(b) provides that judgments procured
by fraud may be vacated for up to a year when the fraud is intrinsic (perjury and forgery)

and may be attacked after a year by an independent action when the fraud is extrinsic. The

Page 27 of 45
Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 28 of 45

Eleventh Circuit Court of Appeal instructs that extrinsic fraud on the court, for which there
is no one year limitation to file a motion to vacate a judgment for fraud on the court,
“embrace[s] only that species of fraud which does or attempts to, defile the court itself, or
is a fraud perpetrated by officers of the court so that the judicial machinery cannot perform
in the usual manner its impartial task of adjudging cases that are presented for
adjudication.” Zakrzewski v. McDonough, 490 F.3d 1264, 1267 (11th Cir. 2007); citing,
Travelers Indem. Co. v. Gore, 761 F.2d 1549, 1551 (11th Cir.1985).

82. Since the robo-signing scandal, JPMC’s Outside Counsel has acted as
primary counsel to defend JPMC from serious allegations of widespread fraud on the state
foreclosure courts and bankruptcy courts across the nation. Outside Counsel violated its
own ethical obligation to the integrity of foreclosure proceedings and assisted JPMC in the
commission of a crime and a fraud.

83. | Outside Counsel lacked candor to the tribunal in violation of Fla. Bar Rule
4-3.3(a)(2) which creates a legal obligation for counsel to “disclose a material fact to a
tribunal when disclosure is necessary to avoid assisting a criminal or fraudulent act by the
client.” Fla. Bar. R. 4-3.3. The Florida Supreme Court instructs that “a fraud is committed
for the failure to disclose material information only when there is a duty to disclose such;
and such duty arises when one party has information that the other party has a right to know
because of a fiduciary or other relation of trust or confidence between them. Mark Marks,
654 So.2d at 1189 (citing Chiarella v. United States, 445 U.S. 222, 100 S.Ct. 1108, 63
L.Ed.2d 348 (1980)); see also Gutter v. Wunker, 631 So.2d 1117, 1118 (Fla. 4th DCA
1994).” State v. Mark Marks, P.A., 698 So. 2d 533, 539 (Fla. 1997).

84. | JPMC’s Outside Counsel owed a legal duty under the Florida bar rules to

disclose the material facts it knew that would otherwise assist in the commission of the

Page 28 of 45
Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 29 of 45

criminal acts of forgery, perjury, and gross fraud and cheating which also violate Florida’s
RICO statute. Instead, Outside Counsel worked with JPMC to orchestrate a national plan
of obstruction, obfuscation, and failure to disclose material facts even during the HUD/OIG
investigation into its document execution practices. This is the type of fraud on the court
“perpetrated by officers of the court so that the judicial machinery cannot perform in the
usual manner its impartial task of adjudging cases that are presented for adjudication” that
would allow an independent action to vacate a judgment due to fraud beyond one year.
Zakrzewski v. McDonough, 490 F.3d 1264, 1267 (11th Cir. 2007). Accordingly, all
foreclosure judgments obtained by JPMC presenting the Forged WAMU Endorsements
can be still be challenged by an independent action to vacate those judgments for fraud on
the court under Fla. R. Civ. P. 1.540(b).

85. As such, JPMC could not convey “good marketable title” even if the title
would ultimately survive a challenge in court because the title is not free from reasonable
doubt as to any question of law or fact necessary to sustain its validity. The Eleventh Circuit
has made clear that “[m]arketable title is unencumbered title, free from reasonable doubt
as to any question of law or fact necessary to sustain its validity. Matter of Garfinkle, 672
F.2d 1340, 1345 (11th Cir. 1982) (internal citations omitted). “Marketable title is not
necessarily perfect title, nor must it satisfy the purchaser or his attorney, unless there is an
express stipulation to that effect.” Jd.

86. For this reason, courts have explained that marketable title refers “not
merely a title valid in fact but a title that must be such as to make it reasonably certain that
it will not be called in question in the future” or, in other words, title that will not “subject
the purchaser to the hazard of litigation with reference thereto.” Jn re Aman, 492 B.R. 550,

565-66 (Bankr. M.D. Fla. 2010); Camp v. Commonwealth Land Title Ins. Co., 787 F.2d
Page 29 of 45
Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 30 of 45

1258, 1261 (8th Cir. 1986) (“Reasonable doubt affecting marketability is said to exist
where ‘there is uncertainty as to some defects appearing in the course of its deduction, and
the doubt must be such as affects the value of the land, or will interfere with its sale.’’’).

87.  Inlight of this case law, it is more than plausible that uttering forged rubber-
stamped WAMU endorsements on WAMU promissory notes as part of a nationwide effort
by JPMC and its Outside Counsel to defraud the courts and the federal government did not
convey marketable title. Matter of Garfinkle, 672 F.2d at 1345; Denson v. Stack, 997 F.2d
1356, 1363 (11th Cir. 1993) (concluding that district court “improperly concluded” that the
defendant “was in a position to convey marketable title” and noting that title “is free from
reasonable doubt when a litigant cannot point to a fact in the record which would cause a
reasonable person to have a doubt”).

88. The fact that JPMC submitted claims for benefits based on foreclosure
judgments obtained by uttering forged endorsements in violation of Florida criminal law
and the NMS, before or after the commencement of the action, is material to Fannie and
Freddie in deciding whether to pay the claim. That fact — and the failure to disclose that
fact — are material to Fannie and Freddie, because the applicable regulations require
conveying “good marketable title” when making a claim. Contrary to their promises in
signing the JEMC NMS Consent Judgment on April 4, 2012, JPMC never intended to stop
misleading courts about false evidence used to establish its right to foreclose WAMU notes.

VI. OVERVIEW OF THE PRIOR FALSE CLAIMS ACT RELATOR
SUCCESSFULLY PROSECUTED AGAINST BANK OF AMERICA

89. On June 4, 2012, Relator was sued for foreclosure of the mortgage against
his home that secured a promissory note. That lawsuit resulted in Relator’s discovery of

the fraud and false claims alleged in the action filed against BANA before Judge Ungaro.

Page 30 of 45
’ Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 31 of 45

The foreclosure complaint included a copy of the original note as signed the Relator,
together with an “allonge” — which is a paper attached to a note for the purpose of adding
endorsements. APPENDIX II A is a copy of the allonge that was attached to the note when
the foreclosure complaint against the Relator’s home was filed. It showed an endorsement
from the original lender, in favor of “Countrywide Document Custody Services, A Division
of Treasury Bank, N.A.” In turn, according to additional endorsements on the allonge, the
note had been endorsed to Countrywide Home Loans, Inc. and subsequently endorsed in
blank — meaning, with no specified endorsee — by Countrywide Home Loans, Inc. Those
endorsements purportedly were signed by Laurie Meder, as Vice President of Countrywide
Document Custody Services A Division of Treasury Bank, N.A; and by David Spector, as
Managing Director of Countrywide Home Loans, Inc.

90. The foreclosure complaint of June 4, 2012 led Relator to discover that the
endorsements on the allonge had been forged and fabricated by BANA. Back on October
14, 2008, Countrywide Home Loans had provided to Relator a copy of the Relator’s
promissory note pursuant to his request — and, at that time it did not contain any
endorsements or an allonge. APPENDIX II B is a copy of that version of the note, together
with Countrywide’s cover letter of October 14, 2008.

91. Furthermore, as Relator discovered, David Spector had already resigned
from Countrywide in 2006. Therefore, as the Relator discovered, the purported “signature”
of Mr. Spector was not genuine but was a forgery. Relator’s personal discovery of this
information was confirmed, in subsequent discovery, when Relator obtained a document
showing that Bank of America had affixed the purported endorsements on or after August
30, 2011 — five years after Mr. Spector’s departure. APPENDIX II C is a copy of the

screenshot showing the August 31, 2011 date of the purported Countrywide endorsements
Page 31 of 45
Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 32 of 45

Relator obtained in August 2015.

92. Relator was the original source of evidence that proved Bank of America
gave suborned perjury from senior executives who testified all Countrywide notes were
imaged and then endorsed within days after the origination of each note.© Through his
own efforts, Relator obtained repeated examples that proved BANA and Countrywide had
no images of notes from within days of origination and the images of notes in their
possession made weeks, months, and years of origination had no rubberstamped
Countrywide endorsements.

93. Although the U.S. Government declined to intervene, Judge Ungaro denied
BANA’s motion to dismiss the FCA case finding that “[u]sing rubberstamped
endorsements on promissory notes ... to foreclose on properties or obtain orders of sales
falls within the scope of actions barred by the [$25 Billion National Mortgage Settlement]
as using facially invalid promissory notes in foreclosure proceedings could constitute
relying on ‘materially inaccurate information’ in pleadings, affidavits, sworn statements,
or declarations.” Jacobs v. Bank of Am. Corp., 1:15-CV-24585-UU, 2017 WL 2361943,
at *19-20. (S.D. Fla. Mar. 21, 2017), on reconsideration, 1:15-CV-24585-UU, 2017 WL
2361944 (S.D. Fla. Apr. 27, 2017).

94. Judge Ungaro also found the BANA False Claims Act Complaint “alleges
facts that give rise to a ‘reasonable inference’ that BANA signed the [$25 Billion National
Mortgage Settlement] with the intent to ‘continue pursuing mortgage foreclosures by

misleadingly filing copies of promissory notes bearing rubber-stamped endorsement

 

6 JPMC has given the same false testimony that all WAMU originated notes were imaged
and then endorsed within days of origination. Relator is the original source of evidence
which shows this is false as set forth below.

Page 32 of 45
’ Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 33 of 45

signatures that were not legally authorized by the purported signatories (and therefore, were
invalid).’” Jd. at21. In the BANA False Claims Act case, BANA’s Third Party Vendor,
Sourcecorp, responded to a subpoena for records stating BANA ordered “an extensive

project to purge all its data, which we were obligated to do.” The email stated:

 

Case 1:15-cv-24585-UU Document 178-11 Entered on FLSD Docket 06/19/2017 Page iof3
Friday, June 16, 2017 at 1:34:35 PM Pacific Daylight Time

Subject: RE: Subpoena to SOURCECORP - United States Ex Rel. Bruce Jacobs vs. Bank of America
Corporation

Date: Friday, June 16, 2017 at 8:25:43 AM Pacific Daylight Time

From: Dimple Sehgal

To: Kohn, Robert

cc: Rachel Rose, Court Keeley, Anna Morales
Attachments: imageOO4.jpg, imageOOS.jpg, imageOO6.gif, image0O7.png

Rob,

1 don’t believe we have anything more to produce, after our call on Wednesday we pushed to find all we
could. We have confirmed that back in Feb 2016, BOA had us execute an extensive project to purge all its
data, which we were obligated to do. Therefore, this is all we have.

Thank you,

Dimple Sehgal
Corporate Counsel

SourceHov

2701 E. Grauwyler Road
Irving, TX 75061

United States

oO: +1. 972.821.4784 | m: +1.469.954.2216
dimple.sehgal@sourcehov.com

 

 

 

 

95. At BANA’s direction, while BANA’s counsel fought two state court
subpoenas for those records, Sourcecorp executed a “Fastrieve Purge” which took 90 days
to destroy over 1.88 billion objects of data, metadata and encryption keys related to
BANA’s secret forgery process. Sourcecorp continued the purge for over a month after
being served with both subpoenas for those records. APPENDIX II D is a copy of the
Fastrieve Purge Final Report Email. The BANA false claims act case settled after the close
of discovery. APPENDIX II E is a copy of the order of dismissal, joint stipulation for
dismissal, and the stipulation for settlement resolving the BANA false claims act case.

VII. OVERVIEW OF THE HISTORICAL BACKGROUND SUPPORTING
THE PRESENT FCA CASE AGAINST JP MORGAN CHASE

96. JPMC used a nationwide, systemic practice to foreclose using Forged
WAMU Endorsements under Article 3 of the Uniform Commercial Code which instructs

that endorsements are presumed authentic until “some evidence is introduced which would

Page 33 of 45
* Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 34 of 45

support a finding that the signature is forged or unauthorized.” Fla. Stat. §673.3081 (West).
Barsan v. Trinity Fin. Services, LLC, 258 So. 3d 516 (Fla. 3d DCA 2018). U.C.C.
Comment 1 to Fla. Stat. §673.3081 notes “The presumption rests upon the fact that in
ordinary experience forged or unauthorized signatures are very uncommon, and normally
any evidence is within the control of, or more accessible to, the defendant. The defendant
is therefore required to make some sufficient showing of the grounds for the denial before
the plaintiff is required to introduce evidence.” § 673.3081, Fla. Stat. Ann. Cmt 1. See
also, Bennett v. Deutsche Bank Nat. Trust Co., 124 So.3d 320 (Fla. 4th DCA 2013).

97. However, U.S. District Court Judge Kevin Karas for the Southern District
of New York addressed a Texas statute identical to Fla. Stat. §673.3081 and wrote:

In the wake of the recent foreclosure crisis, and the dubiousness of the
common robo-signing practices of various banks and other foreclosing
entities, see, e.g., Matthew Petrozziello, Who Can Enforce? The Murky
World of Robo-Signed Mortgages, 67 Rutgers U. L. Rev. 1061, 1068-70
(2015), it may be time to reconsider whether “forged or unauthorized
signatures” remain “very uncommon,” see Eric A. Zacks & Dustin A.
Zacks, A Standing Question: Mortgages, Assignments, and Foreclosure, 40
J. Corp. L. 705, 706 (2015) (“[Ijn the face of an overwhelming volume of
Soreclosures to be processed, mortgagees and their assignees often failed
to assign the mortgages properly, and, in some instances, committed fraud
or other unauthorized acts in order to correct the assignment paper
trail.”). Also, this is not a case where evidence regarding the validity of the
indorsement would be in the control of, or more accessible to, Debtor. One
would expect that a large banking and financial services company would
have readily accessible evidence by which it could establish the timing and
validity of the blank indorsement. In re Carssow-Franklin, 213 F. Supp.
3d 577, 591 (S.D.N.Y. 2016)(emphasis added).

98. Judge Karas affirmed the Honorable Robert N. Drain, U.S. Bankruptcy
Court Judge for the Southern District of New York, who found that Wells F argo employed
a process of “improving its own position by creating new documents and indorsements

from third parties to itself to ensure that it could enforce its claims.” Jn re Carssow-Franklin

(Wells Fargo Bank, N.A. v. Carssow-Franklin), 213 F. Supp. 3d 577, --- [2016 WL
Page 34 of 45
Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 35 of 45

5660325, *6-10] (S.D.N.Y. 2016). Judge Drain applied the same law found in Fla. Stat.
§673.3081, noting Wells Fargo systematically created “after-the-fact” documentation “on
behalf of third parties” by in-house “assignment and indorsement teams” which Wells
Fargo tried to cover-up with an invalid assignment by Mortgage Electronic Registration
System, Inc (““MERS”).

99. Judge Karas affirmed Judge Drain’s finding that the Wells Fargo Witness’
testimony showed “the general indorsement and assignment practices of Wells Fargo
endorsement and assignment teams, ... showed ‘a general willingness and practice on
Wells Fargo’s part to create documentary evidence, after the fact, when enforcing its
claims.’” Id. at 585. Judge Karas also noted “the fact that Wells Fargo had assignment
and indorsement teams that, as the bankruptcy court found, would act to improve the record
with respect to various notes and deeds of trust in Wells Fargo’s possession, makes the fact
that the indorsement at issue here was added after-the-fact to improve Wells Fargo’s
standing more probable ‘than it would be without the evidence.”” Jd.

100. Wells Fargo admitted to using assignment and endorsement teams to create
documentary evidence, after the fact, when enforcing its claims. BANA denied creating
after the fact endorsements for Countrywide or after the fact assignments. JPMC also
denied creating after the fact endorsements for WAMU.

101. There is a common link between JPMC, BANA, and Wells Fargo in that
they all used the same “mortgage servicing platform” (“MSP”) provided by Black Knight
Financial, formerly Lender Processing Services (“LPS”). Before the NMS, Wells Fargo,
BANA, and JPMC also all used the same network of LPS foreclosure mill attorneys to
prosecute foreclosures with lost note counts, unendorsed notes, and false, fictitious and

“robo-signed” mortgage assignments claiming Mortgage Electronic Registration Systems,

Page 35 of 45
Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 36 of 45

Inc., (““MERS”) sold the note and mortgage to the plaintiff in foreclosures across the nation.

102. At that time, there had already been findings that MERS has no ownership
in the notes or mortgages and therefore could not sell notes and mortgages to anyone. In
2005, the Honorable Miami-Dade Circuit Court Judge Jon Gordon struck as sham a wave
of foreclosures in filed in the name of MERS. APPENDIX II F is a copy of Judge Gordon’s
Order. The first wave of foreclosures across the nation were all filed in the name of MERS
and alleged MERS owns and holds the notes and mortgages. Judge Gordon struck the
cases as sham because MERS admitted it did not own or hold notes or mortgages.

103. The following year, in 2006, Fannie Mae commissioned a report by Baker
Hostetler which discussed the “Florida MERS Embarrassment” following the Judge
Gordon’s ruling. APPENDIX II G is a copy of the Baker Hostetler Report to Fannie Mae.
The Baker Hostetler Report found “during consolidated hearings that resulted in the judges
dismissing 24 foreclosure actions, three judges (including one who took the time to observe
and comment) criticized MERS for routinely filing ‘sham’ pleadings and ‘false affidavits’
regarding its interest in promissory notes and supposed lost notes. One judge questioned
whether large numbers of foreclosures would have to be reversed due to fraud on the court.”
The Baker Hostetler Report further concluded:

Findings on Foreclosure Procedures

We conclude that foreclosure attorneys in Florida are routinely filing false
pleadings and affidavits regarding the plaintiffs - MERS or servicers -
interest in the proceedings and regarding lost, missing or destroyed
promissory notes. The practice could be occurring elsewhere. It is axiomatic
that the practice is improper and should be stopped.

104. Four years later, on May 25, 2010, the Jacksonville Criminal Investigative
Division (“CID”) of the Federal Bureau of Investigation’s Financial Crimes Section

(“FBI/FCS”) issued an unclassified memorandum after its preliminary robo-signing

Page 36 of 45
Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 37 of 45

investigation finding:

Jacksonville opened captioned matter in February of 2010. The matter was
opened based on allegations that DOCX, a predecessor of Lender
Processing Services (LPS) had created millions of false and fictitious
assignments of mortgages that were used to support foreclosure actions
across the United States... The fraud ... was the result of negligence in the
process of creating Mortgage Backed Securities (MBS). The negligence
occurred throughout the United States....

LPS and other default services created false and fraudulent documents
which appeared to support their foreclosure positions. LPS created those
documents despite the fact that some of the entities that originally issued
the mortgage no longer existed... LPS and the associated foreclosure
mills utilized these false and fictitious documents in Courts across the
nation to foreclose on homeowners...

Due to the foreclosure crisis in the United States and the financial
incentive of loan servicers to expedite the foreclosure process, default
service companies such as LPS have cause the judicial process as it relates
to foreclosures to be corrupted with countless false and fraudulent filings.
Attorneys for home owners have begun to recognize the absence of clear
titles and have challenged these fraudulent assignments of mortgages in
cases across the United States. Cases in Florida have reached the Florida
Supreme Court, while Judges in other districts across the United States
have thrown out foreclosure cases and threatened sanctions against the
attorneys that are filing the fraudulent motions. APPENDIX II H to this
Complaint is a copy of the CID FBI/FCS Memo dated May 25, 2010.

(emphasis added).

105. On June 24, 2010, the Jacksonville CID of the FBI/FCS issued a second
unclassified memorandum finding “... this matter has the potential to be a top ten
Corporate Fraud case in CID ... CID recognizes all of these cases will be inter-related as
the vast majority of the fraudulent assignments of mortgages were originated under the
LPS umbrella in Jacksonville, Florida.” (emphasis added). APPENDIX II I to this
Complaint is a copy of the CID FBI/FCS Memo dated June 24, 2010.

106. Also in 2010, the Florida Attorney General’s Office exposed the “Robo-

Signing Scandal” where JPMC, BANA, Wells Fargo, and other large mortgage servicers

were caught presenting false, fabricated evidence to prove standing in judicial foreclosures

Page 37 of 45
Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 38 of 45

across the nation. Specifically, JPMC created materially false and misleading mortgage
assignments which were improperly executed by unauthorized signors using the signatures
of authorized signors, recorded in the public records, and presented in foreclosure courts
nationwide as fraudulent evidence of standing to foreclose.

107. The Florida Attorney General’s office even issued a powerpoint
presentation entitled “Unfair, Deceptive and Unconscionable Acts in Foreclosure Cases”
that detailed the robosigning scandal’s rampant use of false MERS assignments.
APPENDIX II J is a copy of the Florida Attorney General’s Office powerpoint presentation
entitled “Unfair Deceptive and Unconscionable Acts in Foreclosures.”

108. The following year, in March of 2011, the OCC forced JPMC into a consent
judgment as a result of the Robo-signing scandal that found JPMC was using false, robo-
signed MERS assignments and also litigating cases without properly endorsed notes.
APPENDIX II K to this Complaint is a copy of the 2011 OCC Consent Judgment. Bank
of America and Wells Fargo were also required to enter into the same Consent Judgment.

109. The OCC Consent Judgment required JPMC to conduct an Independent
Foreclosure Review (“IFR”) and identify every foreclosure case filed without a properly
endorsed note pending between 2009 and 2010. The OCC demanded that IFR so JPMC
could identify homeowners to be compensated for the fraud in their foreclosure cases.
There was a pattern and practice in foreclosures pending between 2009 and 2010, to file
complaints without a properly endorsed note on loans originated by Washington Mutual
Bank, FA (“WAMU”) in judicial foreclosure states from Florida to Ohio to Hawaii and
across the nation.

110. On February 9, 2012, the U.S. Department of Justice (“DOJ”) and 49 State

attorneys general announced a proposed settlement of $25 billion with JPMC and four other

Page 38 of 45
’ Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 39 of 45

mortgage servicers for their reported foreclosure misconduct. Prior to that settlement,
JPMC’s misconduct in pursuing foreclosures of mortgages insured by the Federal Housing
Agency (“FHA”) (a division of United States Department of Housing and Urban
Development (“HUD”)) had resulting in thousands of FHA mortgage-insurance claims
being improperly paid. The United States had sued to recover damages for those false
claims, and to impose civil penalties under the FCA and the Financial Institutions Reform,
Recovery and Enforcement Act of 1989 (“FIRREA”), and the Defendants agreed to
imposition of a consent judgment. APPENDIX II L to this Complaint is a copy of the
Government’s complaint against the Defendants and various other banking entities, filed
on March 14, 2012; APPENDIX II M is a copy of the ensuing Consent Judgment, filed on
April 4, 2012, against JPMC in that action. Florida, Ohio, Hawaii, and other states joined
the suit alleging violations of state laws against unfair and deceptive consumer practices.

111. Asused herein, the terms “National Mortgage Settlement” and “NMS” refer
to the settlement of all those allegations detailed within APPENDIX II N hereto. The
“JPMC NMS Consent Judgment” refers to the Consent Judgment specifically entered
against JPMC, with their consent, on April 4, 2012 and attached hereto as APPENDIX II
M.

112. The NMS Complaint and the ensuing JPMC NMS Consent Judgment of
April 4, 2012 resulted in part from an investigation of possible false claims by JPMC. The
Office of Inspector General (the “OIG”) within HUD conducted the investigation. On
March 12, 2012, the OIG’s Regional Inspector General for Audit in HUD’s Region VI
(which includes Charlotte, North Carolina) issued a report of that investigation.
APPENDIX II O to this complaint is a copy of that report. That investigation confined

itself to claims submitted within a “review period” of October 1, 2008 through September
Page 39 of 45
' Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 40 of 45

30, 2010.

113. Asaresult of misconduct pursuing foreclosures of FHA-insured mortgages
during that review period, the OIG investigation concluded “JPMC may have conveyed
flawed or improper titles to HUD because it did not establish a control environment which
ensured that affiants performed a due diligence review of the facts submitted to courts and
that employees properly notarized documents.” APPENDIX II O, pg. 5.

114. There are documented examples of JPMC, Wells Fargo, BANA and others
relying on an note with endorsements not found on the copy attached to foreclosure

complaint.’ Florida law on the point made it decidedly clear that proof Plaintiff filed the

 

7 See, Lloyd v. Bank of New York Mellon, 160 So.3d 513 (Fla. 4th DCA 2015)(Trial
judgment reversed without evidence endorsement occurred before filing the complaint
through additional evidence); Farkas v. U.S. Bank, --- So.3d ----, 2015 WL 3396644 (Fla.
4th DCA 2015)(witness only proved standing at trial not at inception of case when
complaint lacked any endorsements); Matthews v. Federal Nat. Mortg. Ass'n, 160 So.3d
131 (Fla. 4th DCA 2015)(Trial judgment reversed where endorsed original note filed
months after complaint with undated endorsement and backdate mortgage assignment);
Wright v. Deutsche Bank Nat. Trust Co., 152 So.3d 1289 (Fla. 4th DCA 2015)(Trial
judgment reversed when undated endorsed note introduced at trial after complaint attached
unendorsed note); Deutsche Bank Nat. Trust Co. v. Boglioli, 154 So.3d 494 (Fla. 4th DCA
2015)(Affirmed Final Judgment in favor of Borrower when witness could not testify when
note was endorsed); Joseph v. BAC Home Loans Servicing, LP, 155 So.3d 444 (Fla. 4th
DCA 2015)(Trial judgment reversed where no evidence note endorsed at time of filing
complaint); LaFrance v. U.S. Bank Nat. Ass’n, 141 So.3d 754 (Fla. 4th DCA
2014)(Summary judgment reversed where complaint attached unendorsed note and trial
evidence included undated endorsed note filed 3 % years later); Bristol v. Wells Fargo
Bank, Nat. Ass’n, 137 So.3d 1130 (Fla. 4th DCA 2014)(Summary judgment reversed
where complaint attached unendorsed note and trial evidence included undated endorsed
note filed 2 years later); Zimmerman v. JPMorgan Chase Bank No. 134 So.3d 501 (Fla. 4th
DCA 2012)(Summary judgment reversed where complaint contained unendorsed note and
original note filed months after complaint had undated endorsement without further
evidence); McLean v. JPMorgan Chase Bank, 79 So. 3d 170 (Fla. 4th DCA
2012)(Summary judgment reversed in lost note count case where original note later
produced with undated special endorsement); Vidal v. Liquidation Properties, Inc., 104 So.
3d 1274 (Fla. 4th DCA 2013)(Summary judgment reversed in lost note case where original
note filed months after complaint with undated endorsement and backdated mortgage
assignment); Wells Fargo Bank NA, v. Bohatka, 112 So. 3d 596 (Fla. Ist DCA
2013)(reversing dismissal with prejudice finding dismissal without prejudice appropriate

Page 40 of 45
Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 41 of 45

note without an endorsement and later produced the note with an endorsement it is per se
evidence sufficient to burst the rebuttable presumption under Fla. Stat. §673.3081.

115. JPMC successfully hid the RICO False Claims Scheme from the U.S.
Government, Fannie and Freddie, and the State and Federal Court Systems so it could
continue to make false claims to Fannie and Freddie in fraudulent foreclosures across
Florida and across the Nation which has not previously been disclosed publicly before the
Relator discovered these acts and pursued JPMC for its continued fraudulent behavior.

116. The Relator is the original source of numerous representative samples of
specific false claims made by the Defendants to Fannie and Freddie that resulted in
payments made to JPMC wherein JPMC concealed from Fannie and Freddie that because
of the RICO False Claims Scheme, the underlying foreclosure actions were invalid to

convey marketable title. Relator’s efforts to identify additional specific claims are ongoing

 

where trial court found allonge never affixed to note and made formal complaint to the
Florida Attorney General); Focht v. Wells Fargo Bank 124 So. 3d 308 (Fla. 2d DCA
2013)(Summary judgment reversed in lost note case where endorsed original note filed
months after complaint with undated endorsement and backdated mortgage assignment);
Feltus v. U.S. Bank, 80 So. 3d 375 (Fla. 2d DCA 2012)(Summary Judgment reversed when
Bank filed lost note count and attached unendorsed note and never amended its complaint
to present original note with endorsements); Gonzales v. Deutsche Bank National Trust
Company, 95 So. 3d 251 (Fla. 2d DCA 2012)(Summary judgment reversed when undated
blank endorsement filed with original note ten weeks after filing case); Zervas v. Wells
Fargo Bank, N.A, 93 So. 3d 453 (Fla. 2d DCA 2012)(Summary judgment reversed in lost
note case where original note filed months after complaint); Cutler v. U.S. Bank, 109 So.
3d 224 (Fla. 2d DCA 2012)(Summary judgment reversed in lost note case where original
note with undated endorsement filed months after complaint); BAC Funding Consortium,
Inc. v. Jean-Jacques, 28 So. 3d 936 (Fla. 2d DCA 2010)(reversed summary judgment in
lost note count case where unendorsed note filed during case); Verizzo v. Bank of New
York, 28 So. 3d 976 (Fla. 2nd DCA 2010)(reversed summary judgment where original note
produced after filing lost note count case with endorsement not payable to Bank of New
York); Gorel v. Bank of New York Mellon, --- So0.3d ----, 2015 WL 2129505 (Fla. 5th DCA
2015)(Trial judgment reversed when undated specific endorsement to third party not
attached to the complaint).

Page 41 of 45
~ Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 42 of 45

but such efforts have been obstructed by lack of access to the records in JEMC’s possession.

FIRST CLAIM FOR RELIEF

VIOLATIONS OF THE FALSE CLAIMS ACT
31 U.S.C. § 3729

117. The allegations in paragraphs 1 through 116 above are incorporated herein
by reference.

118. By virtue of the acts described above, JPMC knowingly presented or caused
to be presented to the United States false or fraudulent claims for payment or approval,
including but not limited to improper claims for payment of Fannie and Freddie residential
mortgage insurance or guarantees.

119. In so doing, JPMC acted knowingly; that is, they possessed actual
knowledge that the claims for payment were false or fraudulent; acted in deliberate
ignorance of the truth or falsity of the claims for payment; or acted in reckless disregard of
the truth or falsity of the claims for payment.

120. By virtue of the acts described above, JPMC made, used, or caused to be
made or used, a false record or statement material to a false or fraudulent claim.

121. In so doing, JPMC acted knowingly; that is, they possessed actual
knowledge that the information, statements and representations were false or fraudulent;
acted in deliberate ignorance of the truth or falsity of the information, statements and
representations; or acted in reckless disregard of the truth or falsity of the information,
statements and representations.

122. In so doing, JPMC acted knowingly; that is, JPMC possessed actual
knowledge that the information, statements and representations were false or fraudulent;

acted in deliberate ignorance of the truth or falsity of the information, statements and

Page 42 of 45
~ Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 43 of 45

representations; or acted in reckless disregard of the truth or falsity of the information,
statements and representations.

123. By virtue of the acts described above, JPMC conspired with its counsel to
present or cause to be presented false or fraudulent claims for payment or approval; to
make, use, or cause to be made or used, a false record or statement material to a false or
fraudulent claim; and, to make, use, or cause to be made or used, a false record or statement
material to an obligation to pay or transmit money or property to the U.S. government.

124. Substantially the same allegations of fraud as those contained herein were
not publicly disclosed in a federal criminal, civil or administrative proceeding to which the
Government of the United States or its agent was a party, or in a congressional,
Government Accountability Office, or other federal report, hearing, hearing, audit or
investigation, or in the news media.

125. Relator Jacobs is an original source. Nor is this action based upon
allegations or transactions which are the subject of a civil suit or an administrative civil
money penalty proceeding in which the Government is already a party. As required by 31
U.S.C. § 3730(b) and (e), Relator Jacobs has voluntarily provided information, oral and/or
written, and has sent disclosure statements of all material evidence, both before and
contemporaneously with filing, to the Attorney General of the United States and to the
United States Attorney for the Southern District of Florida.

PRAYER FOR RELIEF

Plaintiff UNITED STATES OF AMERICA and Relator BRUCE JACOBS

respectfully ask this Court to enter judgment against the Defendants and in favor of the

Plaintiffs and Relator as follows.

Page 43 of 45
~ Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 44 of 45

(i) An award to the Plaintiff UNITED STATES OF AMERICA of civil
penalties of $11,000.00 per violation of the FCA occurring prior to
November 2, 2015 and $21,563.00 for each violation thereafter, or an
amount otherwise allowed by law,

(ii) | An award to the Plaintiff UNITED STATES OF AMERICA of three (3)
times the damages the UNITED STATES OF AMERICA sustained because
of the acts of the Defendants,

(iii) |Anaward to Relator BRUCE JACOBS of 25% of the proceeds of this action
or any settlement, if the Government of the United States elects to intervene
and proceed, or 30% of the proceeds if the Government does not so elect,

(iv) | Costs and attorney’s fees as allowed by law, including the costs and fees of
Relator’s attorneys and the costs of the United States.

DEMAND FOR JURY TRIAL
On behalf of Plaintiff UNITED STATES OF AMERICA and himself, and Relator
BRUCE JACOBS hereby demand a jury trial as to all issues so triable.
CERTIFICATE OF REVIEW BY RELATOR
This Complaint is being filed on February 5, 2020, in United States District Court
Southern District of Florida. Before the filing of this Complaint, the Relator reviewed all
material allegations within it for their truth and veracity.

/s/ _Bruce Jacobs
as Plaintiff-Relator

 

CERTIFICATE OF COMPLIANCE WITH 31 U.S.C. § 3730
THE UNDERSIGNED HEREBY CERTIFIES that the foregoing Amended
Complaint shall be filed in camera with the Clerk of the Court of the Southern District of
Florida and shall remain under seal pursuant to 31 U.S.C. § 3730(b)(2). As soon as
allowable, the Relator shall serve this the Complaint upon all named Defendants through

their counsel of record.

Page 44 of 45
, Case 1:20-cv-20543-AMC Document 1 Entered on FLSD Docket 02/06/2020 Page 45 of 45

CERTIFICATE OF FILING AND SERVICE

I HEREBY CERTIFY that on this the 5th day of February 2020, a copy of the

foregoing Complaint, was filed under seal. Pursuant to 31 U.S.C. § 3730(b)(2), no service

shall be made upon the Defendants named herein until the seal is lifted by this Honorable

Court. As soon as the seal is lifted, the undersigned shall serve the Defendants and their

counsel with this Complaint.

Date: February 5, 2020

The LS Law Firm

Lilly Ann Sanchez, Esq.

Four Seasons Tower

1441 Brickell Ave., Suite 1200
Miami, FL 33131
LSanchez@TheLSfirm.com
Tel: (305) 503-5503

Fax: (305) 503-6801
Co-Counsel for Plaintiff-Relator

Wasson Associates Chartered
Roy Wasson, Esq.

28 W. Flagler, Suite 600
Miami, FL 33130

Roy@WassonandAssociates.com

Tel: (305) 372-5220
Co-Counsel for Plaintiff-Relator

/s/_ Bruce jacob’ — | / Orr

Bruce Jacobs, Esq?

Respectfully submitted,

/s/_ Bruce Jacobs

Bruce Jacobs, Esq.

Jacobs Legal, P.L.L.C.

Alfred I. DuPont Building

169 East Flagler St., Suite 1620
Miami, FL 33131
Jacobs@JAKElegal.com
Efile@JAKElegal.com

Tel: (305) 358-7991

Fax: (305) 358-7992

Lead Counsel for Plaintiff-Relator

Court Keeley, P.A.

Court E. Keeley, B.C.S.

169 E. Flagler Street, Suite 1600
Miami, FL 33131

CK @CourtKeeley.com

Tel: (305) 308-4660
Co-Counsel for Plaintiff-Relator

Page 45 of 45
